Citation Nr: 0307237	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  97-29 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
March 1974.  



This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 10 
percent rating for PTSD from May 1995.  

In February 2000, the Board remanded the case to obtain 
additional medical records and any additional development 
deemed necessary by the RO.  This matter is now before the 
Board for appellate review.  


FINDINGS OF FACT

1.  In November 2000, the RO scheduled a VA PTSD examination 
for the veteran because he asserted that the current 10 
percent rating for PTSD was wrong and because entitlement to 
a higher rating could not be established without a current VA 
examination and medical opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for the scheduled November 2000 VA PTSD 
examination.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.327, 3.655, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2002) (effective from November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(effective prior to November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
In May 2000, as mandated by the February 2000 Board remand, 
the RO requested the veteran's Social Security Disability 
records, and the Social Security Administration sent copies 
of the medical records that they had reviewed in denying the 
veteran's claim for Social Security Disability benefits.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran's October 1997 substantive 
appeal declined the opportunity for a personal hearing.  The 
March 2001 supplemental statement of the case informed the 
veteran of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  In these documents, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The March 
2001 supplemental statement of the case specifically informed 
the veteran of applicable provisions of The Veterans Claims 
Assistance Act of 2000 and of the old and new rating criteria 
for PTSD.  The veteran was also told that he had missed his 
scheduled November 2000 VA PTSD examination, that he needed 
to contact the RO on a timely basis if he wanted to 
reschedule the examination, and that failure to report for a 
VA examination could result in denial of his claim under the 
provisions of 38 C.F.R. § 3.655.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told the reasons that he needed to appear and the 
consequences of failing to appear for the scheduled November 
2000 VA PTSD examination, told which party was responsible 
for obtaining specific pieces of evidence, provided ample 
opportunity to submit such evidence, and the VA has obtained 
such evidence or confirmed its unavailability.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial rating in excess of 10 percent for 
PTSD

The April 1997 rating decision granted service connection and 
an initial 10 percent rating for PTSD from May 1995, and the 
veteran perfected a timely appeal.  The June 1997 rating 
decision continued the 10 percent rating.  The veteran 
contends that his PTSD symptoms warrant a higher initial 
rating.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that PTSD has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The rating for 
PTSD must be considered from the point of view of the veteran 
working or seeking work and the ability of the veteran's 
psyche to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

In July 2000, the RO scheduled a July 2000 VA PTSD 
examination because the veteran repeatedly asserted that the 
initial 10 percent rating was wrong and because previous 
examiners could not agree about the level of his occupational 
impairment from PTSD.  A private psychiatrist, who had 
regularly treated the veteran from January 1997 to 
approximately October 1998, felt that the veteran was 
entitled to a 50 percent rating, whereas the November 1996, 
August 1997, and March 1999 VA examiners each interviewed and 
examined the veteran one time but separately concluded that 
his symptoms or industrial disability due to PTSD alone 
ranged from zero to no more than mild.  In resolving 
conflicting medical evidence, the VA is obligated to consider 
the entire record and is precluded by federal statute and VA 
regulations from automatically favoring the opinion of the 
treating physician over that of other medical professionals.  
White v. Principi, 243 F.3d 1378, 1381 (2001); 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.303.  Therefore, a VA 
examination will be authorized when the current rating may be 
incorrect, or the current evidence of record is insufficient 
for rating purposes, and the veteran will be required to 
appear for the examination.  See 38 C.F.R. §§ 3.326(a), 
3.327(a), 4.2.  

The veteran received notice of the scheduled July 2000 VA 
PTSD examination because his representative's September 2000 
memo asked to reschedule the examination after September 26, 
2000.  As requested, the RO scheduled a VA PTSD examination 
for the veteran in November 2000.  Unfortunately, a November 
2000 VA clinic note confirms that the veteran failed to 
report for the scheduled November 2000 VA PTSD examination.  
Review of the claims folder also confirms that the veteran 
and his representative provided no good cause, or any reason 
at all, for his failure to report, and neither made a timely 
request for a rescheduled examination after the veteran 
failed to report in November 2000.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

Without the needed data from the missed November 2000 VA PTSD 
examination, the evidence of record does not support the 
veteran's claim for a higher initial rating.  Therefore, the 
claim of entitlement to an initial rating in excess of 
10 percent for PTSD must be denied.  When a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

